Mr. Justice Graves delivered the opinion of the court. 2. Schools and school districts, § 56*—when directors cannot act as a board. School directors cannot act as a board except at a general or special meeting. 3. Schools and school districts, § 56*—how proceedings at directors’ meetings must be established. The only way the facts can be established that a regular or special meeting of a board of school directors was held or what, if any, business was transacted at such meeting is by the record which the law requires shall be kept in such matters. 4. Schools and school districts, § 56*—when purported record of directors’ meeting insufficient to show election was duly called. On a bill for an injunction to restrain the building of a schoolhouse, on the ground that no election on the proposition had been properly called and held, a writing purporting to be a record of a meeting held by the school directors, drawn up by an attorney and pasted into the record book of the directors three months after the suit had been brought, reciting that a meeting of the directors had been held after due notice given them at a certain place and time, naming the directors who were present; that the object of the meeting was to act upon the question of calling a special election to vote upon the question whether a new schoolhouse should be built, etc.; that it was ordered that a special election be called for the purpose of voting upon the question whether a new schoolhouse should be built, etc., but not stating that an election wg,s called nor when or where it was intended that such election should be held, when it should be called, was not proper proof that such election had been properly called. 5. Schools and school districts, § 56*—when recitals in posted notices of election, insufficient to show that directors had called election. Recitals in posted notices of an election to be held on the question whether a new schoolhouse should he built, a site purchased and bonds issued in payment therefor, reading “by order of the board of directors of the said district, dated this 27th day of July, 1914,” held not- acceptable as proof that an election had been properly ordered by the board. 6. Schools and school districts, § 65*—when building of new schoolhouse should be enjoined. On a bill for an injunction to restrain a board of school directors and a building contractor from changing a school site, building a new schoolhouse, and issuing bonds in payment therefor, held 'that there being no proper proof that any special election was called submitting the proposition to the voters, the injunction should have been granted. 7. Schools and school districts, § 86*—when evidence insufficient to show holding of valid election to build schoolhouse. On a bill to enjoin school directors and a contractor from proceeding with the erection of a schoolhouse, on the ground that no election had been properly called for a vote on the question whether the schoolhouse should be built, a writing, dictated by an attorney after the suit had been commenced, purporting to be a record of the holding of an election on the proposition and posting of notices and the result of such election, which writing was pasted in the directors’ record book, labeled “Amended Records,” held not to constitute proper proof of the holding and result of a legal election, especially when the election was void for want of proper preliminary steps, there being no proper proof of authority in the attorney to amend the record or of what record the writing was supposed to be an amendment